Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 23, 2015

The Court of Appeals hereby passes the following order:

A15A1635. DARRELL SIMPSON v. THE STATE.

      In September 2001, Darrell Simpson was convicted of, among other charges,
armed robbery, aggravated assault, kidnapping with bodily injury, and obstruction of
an officer. We affirmed his convictions on appeal. Simpson v. State, Case No.
A02A1592 (decided August 30, 2002). Simpson then filed a motion for an out-of-
time appeal and extraordinary motion for new trial. The trial court denied those
motions, and we dismissed Simpson’s appeal on the ground that he was not entitled
to a second appeal of the same judgment of conviction and his first appeal was res
judicata. Simpson v. State, Case No. A08A1078 (decided February 19, 2008). In
September 2014, Simpson filed a motion to correct a void sentence. The trial court
denied the motion, and Simpson filed this direct appeal. We lack jurisdiction.
      A direct appeal may lie from the denial of a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is void. See Burg v. State,
297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only when the trial
court imposes a punishment that the law does not allow; assertions taking issue with
the procedure employed in imposing the sentence do not constitute colorable void
sentence claims. See Coleman v. State, 305 Ga. App. 680 (700 SE2d 668) (2010).
      Here, Simpson does not allege any colorable void sentence claim. He claims
the trial court erred in sentencing him because the State failed to prove kidnapping
with bodily injury beyond a reasonable doubt, provide certified copies of “prior guilty
transcripts,” and make a showing of which subsection of the recidivist statute applied.
None of these arguments raises a valid void sentence claim. The only argument
potentially raising such a claim is Simpson’s assertion that the trial court erred in
sentencing him to a concurrent “and” consecutive sentence for obstruction of an
officer, rather than a concurrent “or” consecutive sentence. However, the record
shows that the trial court ordered Simpson to serve five years “running concurrent
with count 3 and consecutive to count 2” for the obstruction conviction. This sentence
does not impose punishment that the law does not allow. Because Simpson does not
raise a valid void sentence claim, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            06/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.